This is an appeal from the order of the court of common pleas of Tulsa county made and entered on the 16th day of January, 1928, overruling a motion to vacate the judgment formerly rendered in said cause and to quash a writ of execution.
The record is presented as a case-made, and is also certified to by the clerk of the court as a transcript. An examination of the certificate of the trial judge settling and signing the record as a case-made shows the signature of the trial judge thereto is not attested by the clerk of the court and the seal of the court is not affixed thereto, and as a case-made it is a nullity, brings nothing before this court for review, and cannot be corrected in this respect after the expiration of the six months allowed by law in which to appeal. Campbell v. Williams, 104 Okla. 274, 231 P. 226; State ex rel. Gross v. American National Bank, 107 Okla. 265, 232 P. 52; Hillery v. Cox, 125 Okla. 124, 256 P. 915.
The assignments of error embraced in the petition in error — that the court erred in overruling the motion for new trial, in overruling the motion to quash writ of execution, and that the court erred in admitting evidence upon the part of the defendant in error — cannot be reviewed on transcript. Richardson v. Biedleman et al., 33 Okla. 463, 126 P. 817; Davis v. DeGeer, 91 Okla. 111, 216 P. 159; Hillery v. Cox, supra.
There is therefore nothing before this court for review, and the appeal is dismissed.